Case 19-30954   Doc   Filed 02/12/20 Entered 02/12/20 09:58:52   Desc Main
                          document Page 1 of 6
Case 19-30954   Doc   Filed 02/12/20 Entered 02/12/20 09:58:52   Desc Main
                          document Page 2 of 6
Case 19-30954   Doc   Filed 02/12/20 Entered 02/12/20 09:58:52   Desc Main
                          document Page 3 of 6
Case 19-30954   Doc   Filed 02/12/20 Entered 02/12/20 09:58:52   Desc Main
                          document Page 4 of 6
Case 19-30954   Doc   Filed 02/12/20 Entered 02/12/20 09:58:52   Desc Main
                          document Page 5 of 6
Case 19-30954   Doc   Filed 02/12/20 Entered 02/12/20 09:58:52   Desc Main
                          document Page 6 of 6
